DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed June 29, 2022.
Claims 8, 10 and 17 have been canceled.
Claims 1-7, 9, 11-16, and 18-20 have been examined.
Claims 1-7, 9, 11-16, and 18-20 are pending.

Response to Arguments
With respect to claim rejections - Double Patenting
Applicant Arguments (pages 10-11):
“As noted in the previous response, Applicant submits that the claimed subject matter of Patent Document does not include at least the features of "providing for display, via a user interface and within the merchant t application, an interactive form associated with a credit application for the particular institution" and "transmit[ting], from the merchant application and to a device having an application programming interface (API) associated with the particular institution, a first signal including information entered by the particular user into the interactive form associated with the credit application and the merchant-specific identifier of the particular user, wherein the API is associated with the credit application process performed by the particular institution," as recited in the independent claims.”
The applicant arguments with respect to Double Patenting rejection are persuasive. Accordingly, this ground of rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103
Applicant argues, see Applicant Arguments/Remarks pages 12-13.
Applicant Arguments: “As an initial matter, Applicant submits that the Action has failed to provide a reasoned basis for how Purves would be combined with Simon. The Action contends that it would have been obvious to "modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction." Action, 13. Applicant submits that this assertion is entirely conclusory and the Action has failed to provide any support for it…”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Purves discloses, a user having payment accounts (e.g., a credit card and a debit card) previously opened with a bank/issuer for enrollment in a virtual wallet (see abstract, and paragraphs [0044]-[0045] and [0052]).
Purves does not specifically disclose, perform a credit application for new a credit card.
However, Simon an analogous art of online/retail payment transaction discloses, perform a credit application for new a credit card (Simon [Col. 12, LN 50 - Col. 13, LN 10] “The consumer may click on the visual icon 206 to apply for a loan to purchase the product… After filing out the form, the consumer may click the “get my rate” button to cause the transmission of these personal data to the loan provider server. The loan provider server and the loan decision engine of the loan provider platform may then perform the steps of identity and credit checks to determine whether the loan service provider is to underwrite the loan. At this stage, the loan provider server may attempt to verify whether the phone number supplied likely belongs to the individual whose identity has been provided in the form.” [Col. 13, LN 60 - Col. 14, LN 6] “In response to receiving verification of the OTP from the form 210, the loan provider server may provide a loan terms in a form to the consumer. FIG. 2E shows a form 212 including the loan terms according to an implementation of the present disclosure. As shown in FIG. 2E, the form 212 may include the loan terms including an approximate monthly payment ($72.36), a length of the loan (24 months), and an APR (8.00%). The form 212 may be presented as an iframe web page on top of the online store UI. In this example, loan provider server allows sales conversion with an installment payment loan directly from a product detail page”), (see abstract and [Col. 12, LN 50 - Col. 13, LN 10] and [Col. 13, LN 60 - Col. 14, LN 6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.
Accordingly, this ground of rejection is maintained.

First Applicant Arguments, regarding claims 1, 12 and 19: Applicant is of the opinion prior art fails to disclose (see Applicant Arguments/Remarks page 13):
Applicant Arguments: First, Applicant submits that the proposed combination of Purves and Simon does not disclose…Applicant submits that Purves does not disclose or suggest transmission of data for performing the credit application process. The Action cites disclosures of a merchant sending "new user information to the wallet server." Action, 8 (citing Purves, [0081], [0087]). However, this disclosed transmission in Purves is for purposes of "request[ing] current user information from the wallet server"-and not "for performing the credit application process," as recited in claim 1. See Purves, [0081]. The transmission in Purves is also described as being sent to a wallet server-and not to "a device having an application programming interface (API) associated with the particular institution" that performs the credit application process, as required by the present limitation.  

Applicant’s arguments with respect to claim 1, 12 and 19 have been considered.  The Examiner, however, respectfully disagrees.
Purves discloses the amended claim language:
transmit, from the merchant application and to a device having an application programming interface (API) associated with the particular institution, a first signal data for performing [a request to add a payment account], wherein the data comprises wherein the API is associated with the [a request to add a payment account] (Purves [0087], “In one implementation, the merchant may send the new user information message 956 to the wallet server. An example new user information message 956, substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below…” [0081], “The user information request message 926 may include, without limitation, the customer ID that is unique to the customer and the merchant relationship, a token, an API key, a digital certificate, and/or the like. In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation the token may be encrypted.”), (see paragraphs [0087], [0081], [0075], [0084] and Fig. 9a and 9b, see also paragraphs [0065], [0068] and [0070]);

Purves does not specifically disclose, performing the credit application process.
However, Simon an analogous art of online/retail payment transaction discloses, perform a credit application for new a credit card (Simon [Col. 12, LN 50 - Col. 13, LN 10] “The consumer may click on the visual icon 206 to apply for a loan to purchase the product… After filing out the form, the consumer may click the “get my rate” button to cause the transmission of these personal data to the loan provider server. The loan provider server and the loan decision engine of the loan provider platform may then perform the steps of identity and credit checks to determine whether the loan service provider is to underwrite the loan. At this stage, the loan provider server may attempt to verify whether the phone number supplied likely belongs to the individual whose identity has been provided in the form.” [Col. 13, LN 60 - Col. 14, LN 6] “In response to receiving verification of the OTP from the form 210, the loan provider server may provide a loan terms in a form to the consumer. FIG. 2E shows a form 212 including the loan terms according to an implementation of the present disclosure. As shown in FIG. 2E, the form 212 may include the loan terms including an approximate monthly payment ($72.36), a length of the loan (24 months), and an APR (8.00%). The form 212 may be presented as an iframe web page on top of the online store UI. In this example, loan provider server allows sales conversion with an installment payment loan directly from a product detail page”), (see abstract and [Col. 12, LN 50 - Col. 13, LN 10] and [Col. 13, LN 60 - Col. 14, LN 6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.
Accordingly, this ground of rejection is maintained.

Second Applicant Arguments, regarding claims 1, 12 and 19: Applicant is of the opinion prior art fails to disclose (see Applicant Arguments/Remarks pages 13-14):
Applicant Arguments: “Second, Applicant submits that the proposed combination of Purves and Simon does not disclose or suggest the feature of “receiv[ing], by the merchant application and from the particular institution, a second signal including [1] an approval associated with the credit application process, [2] a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and [3] the merchant-specific identifier of the particular user… Indeed, the above disclosure confirms that response message in Purves does not include the customer identifier that the Action previously identified as the purported "merchant specific identifier." See Action, 6; Purves, [0065].”

Applicant’s arguments with respect to claims 1, 12 and 19 have been considered.  The Examiner, however, respectfully disagrees.
In response, first, the Examiner points out that the Examiner did not relied on Simon to teach “merchant-specific identifier”. The Examiner relied on Purves to teach “merchant-specific identifier”. Furthermore, Purves discloses, customer identifier unique [0065], “In some embodiments, the initial connection between an entity and Wallet creates a customer identifier unique to that relationship.”
Second, Purves discloses, response message includes the merchant-specific identifier (i.e., customer identifier).
receive, by the merchant application and from the particular institution, a second signal including an [response message 934 / authorization response] at the particular institution in response to the [authorization] process, and the merchant-specific identifier of the particular user (Purves [0083], “The wallet server may then generate the user information response message 934 for transmission to the merchant. An example response message 934 substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below…”, [0069], “…embodiments of the W-CONNECTOR, API and inline widget methods, among others, may be implemented. Using the API method, the merchant server may make API calls to the V-Connect server to retrieve customer data. For example, a customer may log in to a merchant account to view their account preferences with the merchant. The merchant server may execute an API call to get payment methods from the W-CONNECTOR server. The merchant may then display the currently active payment method is a wallet (e.g., Wallet wallet) with account nickname and ending in digits xxxx. For example, referring to FIG. 5, the merchant may obtain payment methods 530a and 530b from W-CONNECTOR and display them using their nicknames such as “My Business Credit Card PaymentCard Ending . . . 1234” (e.g., 530a) and “My Personal Debit Card PaymentCard Ending . . . 1234” (e.g., 530b). In this way, via API calls, the merchant may display rich, up to date account information including card art” [0083]-[0084], “TABLE-US-00005 <?XML version = “1.0” encoding = “UTF-8”?> <payment_methods> <timestamp>2013-02-22 15:22:43</timestamp> <customer_ID>56470898786687</customer_ID> …> The merchant server may receive the response message 934, and may send the shared user information message 936 to the client, which renders the received message to display the current user information to the user at 928. Although only getPayment API call is discussed in detail, other API calls such as those listed in Table 1 may also be called by the merchant server to obtain information including address nick name, indicator for default/primary address, active loyalty programs, program names, indicator for current/primary loyalty program, request to instantiate a purchase against the customer ID, retrieve and redeem previous purchase records for the customer, and/or the like.”), (see paragraphs [0083]-[0084], [0079], and [0069]);

Purves does not specifically disclose, an approval associated with the credit application process. However, Simon an analogous art of online/retail payment transaction discloses:
receive, by the merchant application and from the particular institution, a second signal including an approval associated (step 312) (e.g. informing the consumer that the loan is approved) with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the [consumer] identifier of the particular user (See Column [3], LN [1-67] – Column [4], LN [1-10]; Column [11], LN [28-40] and Column [16], LN [35-49] and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction. 
Accordingly, this ground of rejection is maintained.

Third Applicant Arguments, regarding claims 1, 12 and 19: Applicant is of the opinion prior art fails to disclose (see Applicant Arguments/Remarks page 16):
Applicant Arguments: “Third, and relatedly, Applicant submits that the proposed combination of Simon and Gomes does not disclose, suggest, or render obvious the features of "associat[ing], by the merchant application and using the merchant-specific identifier, the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier," as recited in claim  1…”

Applicant’s arguments with respect to claims 1, 12 and 19 have been considered.  The Examiner, however, respectfully disagrees.
Purves discloses:
in response to receiving the second signal, associate, by the merchant application and using the merchant-specific identifier, the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier (Purves [0067], “…in a merchant site 505, under the customer account 510, information relating to order status 515, account profile 520, address book 525, payment methods 530, and/or the like may be displayed. The merchant may have their own set of customer information (e.g., order information or size information) that they maintain in their customer database. However, other information such as primary shipping address and payment methods may be dynamically linked and synced to W-CONNECTOR such that the merchant has access to the customer's preferred shipping address and payment methods. For example, address book 525 may display the default shipping address and the payment methods 530 may display a list of payment methods that are stored with the merchant for faster checkout. Using callbacks, the W-CONNECTOR may obtain not only payment methods and addresses, but also loyalty accounts, payment authorizations, entitlements, payment preferences, and/or the like.” [0068], “In one implementation, each callback may include the customer ID that is unique to the customer-merchant relationship. In a further implementation, API calls to the W-CONNECTOR may include one or more API keys such as a public key and/or a shared secret key. An API key may be a string value that identifies the general API access configuration and settings for the site. In some embodiments, callbacks for W-CONNECTOR may include, without limitation, the following:”), (see paragraphs [0067]-[0068], [0074], [0070] and [0136] and Fig. 16); and
Furthermore, Purves discloses, merchant receiving the merchant-specific identifier (i.e., customer identifier) [0065], “In some embodiments, the initial connection between an entity and Wallet creates a customer identifier unique to that relationship. Unlike storing card information with a merchant, which, if compromised, could be used at any merchant, the customer identifier can only be used by the designated entity.” [0068], “In one implementation, each callback may include the customer ID that is unique to the customer-merchant relationship.” 
Accordingly, this ground of rejection is maintained.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Purves et al. (US 20180189756 A1, “Purves”) in view of Simon (US 10417706 B1, “Simon”).

Regarding claims 1, 12 and 19: Purves discloses: A system comprising:
at least one memory storing instructions and a repository storing a set of user accounts associated with a plurality of users, wherein each of the plurality of users are associated with a user profile, wherein each user profile is associated with a merchant-specific identifier identifying the user profile at a merchant (see paragraphs [0065], [0263] and [0267] and Fig. 2);
at least one hardware processor interoperably coupled with the at least one memory, wherein the instructions instruct the at least one hardware processor to (see paragraphs [0263] and [0267]-[0268] and Fig. 2):
receive, at a merchant application and based on interactions received from a particular user during a current transaction being conducted at the merchant application via a client application (Purves [0101], “FIG. 14 shows an exemplary screenshot depicting a merchant checkout system. In one embodiment, the W-CONNECTOR may facilitate the administration of payments to merchants that contain a current transaction 1401”), [a request to add a payment account and performed by a particular institution] (Purves [0069], “…The merchant server may execute an API call to get payment methods from the W-CONNECTOR server. The merchant may then display the currently active payment method is a wallet (e.g., Wallet wallet) with account nickname and ending in digits xxxx. For example, referring to FIG. 5, the merchant may obtain payment methods 530a and 530b from W-CONNECTOR and display them using their nicknames such as “My Business Credit Card PaymentCard Ending . . . 1234” (e.g., 530a) and “My Personal Debit Card PaymentCard Ending . . . 1234” (e.g., 530b). In this way, via API calls, the merchant may display rich, up to date account information including card art”), (see paragraphs [0101], [0068]-[0070]); 
provide for display, via a user interface and within the merchant application, an interactive form associated with [wallet widget] for the particular institution (Purves [0075], “When the login with wallet button is selected, a wallet widget 815 may be launched within the merchant site 805.” [0102], “14a shows an exemplary screenshot depicting an inline login for accessing a consumer's W-CONNECTOR account 1404. In some embodiments, a user may log in using their email address and a password 1406. In other embodiments, the user may optionally choose to create a virtual wallet account 1405 to facilitate future transactions with the current or other merchants.”), (see paragraphs [0075], [0073] and [0102]);
obtain, from the user profile of the particular user stored in the repository, a set of personally identifiable information about the particular user (Purves [0086], “the merchant server may parse the message, and retrieve the user record from the one or more databases and/or tables (e.g., customer profile database 909).” [0077], “In one implementation, the merchant server may query its user/customer database to verify that the username and the password (or other credentials) are correct, and the user is authorized to access the account with the merchant (i.e., merchant account).”), (see paragraphs [0086], [0077] and [0075]);
Examiner’s Note: the language “a set of personally identifiable information” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. MPEP 2111.05.
transmit, from the merchant application and to a device having an application programming interface (API) associated with the particular institution, a first signal data for performing [a request to add a payment account], wherein the data comprises [a request to add a payment account] (Purves [0087], “In one implementation, the merchant may send the new user information message 956 to the wallet server. An example new user information message 956, substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below…” [0081], “The user information request message 926 may include, without limitation, the customer ID that is unique to the customer and the merchant relationship, a token, an API key, a digital certificate, and/or the like. In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation the token may be encrypted.”), (see paragraphs [0087], [0081], [0075], [0084] and Fig. 9a and 9b, see also paragraphs [0065], [0068] and [0070]);
Examiner’s Note: the language “a portion of the obtained set of personally identifiable information” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. MPEP 2111.05.
receive, by the merchant application and from the particular institution, a second signal including an [response message 934 / authorization response] at the particular institution in response to the [authorization] process, and the merchant-specific identifier of the particular user (Purves [0083], “The wallet server may then generate the user information response message 934 for transmission to the merchant. An example response message 934 substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below…”, [0069], “…embodiments of the W-CONNECTOR, API and inline widget methods, among others, may be implemented. Using the API method, the merchant server may make API calls to the V-Connect server to retrieve customer data. For example, a customer may log in to a merchant account to view their account preferences with the merchant. The merchant server may execute an API call to get payment methods from the W-CONNECTOR server. The merchant may then display the currently active payment method is a wallet (e.g., Wallet wallet) with account nickname and ending in digits xxxx. For example, referring to FIG. 5, the merchant may obtain payment methods 530a and 530b from W-CONNECTOR and display them using their nicknames such as “My Business Credit Card PaymentCard Ending . . . 1234” (e.g., 530a) and “My Personal Debit Card PaymentCard Ending . . . 1234” (e.g., 530b). In this way, via API calls, the merchant may display rich, up to date account information including card art”), (see paragraphs [0083]-[0084], [0079], and [0069]);
in response to receiving the second signal, associate, by the merchant application and using the merchant-specific identifier, the received payment credential to the user profile associated with the particular user corresponding to the received merchant-specific identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a proprietary wallet associated with the merchant and the user profile associated with the particular user corresponding to the received merchant-specific identifier (Purves [0067], “…in a merchant site 505, under the customer account 510, information relating to order status 515, account profile 520, address book 525, payment methods 530, and/or the like may be displayed. The merchant may have their own set of customer information (e.g., order information or size information) that they maintain in their customer database. However, other information such as primary shipping address and payment methods may be dynamically linked and synced to W-CONNECTOR such that the merchant has access to the customer's preferred shipping address and payment methods. For example, address book 525 may display the default shipping address and the payment methods 530 may display a list of payment methods that are stored with the merchant for faster checkout. Using callbacks, the W-CONNECTOR may obtain not only payment methods and addresses, but also loyalty accounts, payment authorizations, entitlements, payment preferences, and/or the like.” [0068], “In one implementation, each callback may include the customer ID that is unique to the customer-merchant relationship. In a further implementation, API calls to the W-CONNECTOR may include one or more API keys such as a public key and/or a shared secret key. An API key may be a string value that identifies the general API access configuration and settings for the site. In some embodiments, callbacks for W-CONNECTOR may include, without limitation, the following:”), (see paragraphs [0067]-[0068], [0074], [0070] and [0136] and Fig. 16); and
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, the current transaction using the received payment credential as a form of payment for the current transaction, and wherein processing the current transaction includes selecting the received payment credential from the proprietary wallet without any manual entry of identifying information of the received payment credential (see paragraphs [0075], [0101], [0107]-[0109] and Fig. 8b and Fig. 18).

Purves discloses, a user having payment accounts (e.g., a credit card and a debit card) previously opened with a bank/issuer for enrollment in a virtual wallet (see abstract, paragraphs [0044]-[0045] and [0052]).
Purves does not specifically disclose, receiving a request to perform a credit application for new a credit card.
However, Simon an analogous art of online/retail payment transaction discloses:
receive, at a merchant application (e.g. online shopping platform 102 / online store server 108) and based on interactions received from a particular user during a current transaction being conducted at the merchant application via a client application (e.g. online store UI 112), a request (e.g., step 306, e.g. first request) to perform a credit application (e.g. loan application form or pay over time, visual icons 202) process associated with the particular user (e.g. user Device 106), wherein the credit application process is associated with and performed by a particular institution (e.g. load provider sever 116) (see Column [6], LN [32-65] and Column [12], LN [8-58] and Fig. 1 and Figs. 2A-2J);
present (e.g. step 306, first display), via a user interface (e.g. online store UI 112), an interactive form (e.g., embedded component 114) associated with a credit application for the particular institution, the interactive form presented within the merchant application (see Column [6], LN [10-22] and Column [16], LN [19-34] and Fig. 1 and Fig. 3 and related text); 
perform a credit application for new a credit card (Simon [Col. 12, LN 50 - Col. 13, LN 10] “The consumer may click on the visual icon 206 to apply for a loan to purchase the product… After filing out the form, the consumer may click the “get my rate” button to cause the transmission of these personal data to the loan provider server. The loan provider server and the loan decision engine of the loan provider platform may then perform the steps of identity and credit checks to determine whether the loan service provider is to underwrite the loan. At this stage, the loan provider server may attempt to verify whether the phone number supplied likely belongs to the individual whose identity has been provided in the form.” [Col. 13, LN 60 - Col. 14, LN 6] “In response to receiving verification of the OTP from the form 210, the loan provider server may provide a loan terms in a form to the consumer. FIG. 2E shows a form 212 including the loan terms according to an implementation of the present disclosure. As shown in FIG. 2E, the form 212 may include the loan terms including an approximate monthly payment ($72.36), a length of the loan (24 months), and an APR (8.00%). The form 212 may be presented as an iframe web page on top of the online store UI. In this example, loan provider server allows sales conversion with an installment payment loan directly from a product detail page”), (see abstract and [Col. 12, LN 50 - Col. 13, LN 10] and [Col. 13, LN 60 - Col. 14, LN 6]).
receive, by the merchant application and from the particular institution, a second signal including an approval associated (step 312) (e.g. informing the consumer that the loan is approved) with the credit application process, a payment credential associated with a new credit account created at the particular institution in response to the approval of the credit application process, and the [consumer] identifier of the particular user (See Column [3], LN [1-67] – Column [4], LN [1-10]; Column [11], LN [28-40] and Column [16], LN [35-49] and Fig. 3 and related text).
The Examiner’s Note: the limitation “receive, at a merchant application and based on interactions received from a particular user during a current transaction being conducted at the merchant application via a client application, a request to perform a credit application process associated with the particular user…” has been considered and addressed as shown above. The Examiner further notes that the limitation is an intended use limitation that does not limit the scope of the claims. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.

Examiner’s Note: Additionally, Simon further discloses:
in response to receiving the first signal, associate, by the merchant application and using the [consumer] identifier (Simon Column [14], LN [50-60], “if loan decision engine decides that the loan service provider can underwrite the consumer's purchase, ... In one implementation, the loan provider server may create a shopping session for this consumer, and return a secure text file called “cookie” to the online store UI to identify the session on subsequent requests to the loan provider server…”, Column [4], LN [67] – Column 5, LN [1-21] “The online store UI may store the cookie in a data store of the user device. For each subsequent request, the online store UI sends the cookie back to the server…”), the received payment credential to the user profile (e.g., personal information) associated with the particular user corresponding to the received [consumer] identifier, wherein associating the received payment credential to the user profile associated with the particular user includes storing the received payment credential in a [online store server] (e.g., a server computer of a merchant) (e.g., the merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order) associated with the merchant and the user profile associated with the particular user corresponding to the received [consumer] identifier (Simon Column [3], LN [1-67], “Once the consumer confirms the purchase via the embedded component integrated in the online store UI, the software program running on the loan provider server may generate and transmit a transaction token back to the online store server. The merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order.”), (See Column [3], LN [1-67], Column [9], LN [7-40], Column [9], LN [49-64] and Fig. 3 and Fig. 5 and related text, see also Column [5], LN [20-30]; Column [8], LN [66-67] - Column [9], LN [1-40]); and
after associating the received payment credential to the user profile associated with the particular user, process, at the merchant application, the current transaction the received payment credential as a form of payment for the current transaction (Simon, Column [3], LN [1-67], “Once the consumer confirms the purchase via the embedded component integrated in the online store UI, the software program running on the loan provider server may generate and transmit a transaction token back to the online store server. The merchant may associate the transaction token with the purchase order transacted with the loan and store the token in association with the purchase order.”), and wherein processing the current transaction includes selecting the received payment credential from the [online store server] (e.g., a server computer of a merchant) without any manual entry of identifying information of the received payment credential (Column [14], LN 57-67], “If the merchant determines that everything was successful, the merchant can create an order in its systems and direct the consumer to the merchant's success page which is a webpage presented from the merchant server indicating to the customer that his or her order has been successfully received and is being processed.”), (See Column [9], LN [7-40] and Fig. 3 and Fig. 5 and related text see also Column [9], LN [40-48] and Column [12], LN [2-9).

Regarding claims 2, 13 and 20: Purves and Simon, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the instructions further instruct the at least one hardware processor to:
accessing the user profile of the particular user to obtain a set of personally identifiable information associated with the particular user (see paragraphs [0086], [0077], [0080] and [0075]); and 
pre-populating at least a portion of the interactive form with the portion of the obtained set of personally identifiable information (see paragraphs [0116] and [0120] ).

Regarding claims 3 and 14: Purves and Simon, discloses as shown above.
Simon further discloses: The system of claim 2, where the instructions further instruct the at least one hardware processor to receive, via a user interface, additional user input providing additional information to the interactive form associated […] (see paragraphs [0075] and [0071])
Purves doesn’t specially disclose; however, Simon discloses: The system of claim 2, where the instructions further instruct the at least one hardware processor to receive, via a user interface, additional user input providing additional information to the interactive form associated with the credit application (See Column [14], LN [20-35] and Fig. 2F and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.

Regarding claims 4 and 15: Purves and Simon, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the instructions further instruct the at least one hardware processor to: 
receive, at the particular institution and via the API associated with the institution, the first signal (see paragraphs [0087], [0081], [0075], [0084] and Fig. 9a and 9b);
transmitting, to the merchant application, a second signal including the payment credentials of the created credit account (e.g. transaction token), wherein the payment credentials correspond to the unique credit account identifier associated with the created credit account (see paragraphs [0083]-[0084], [0079], and [0069]).

Purves doesn’t specially disclose; however, Simon discloses:
performing, (See Column [2], LN [42-45] and Column [16], LN [19-34] and Fig. 2C-2D and Fig. 3 and related text) a credit adjudication process for the user based on information included in the second signal (See Column [2], LN [42-45] and Column [16], LN [19-34] and Fig. 2C-2D and Fig. 3 and related text);
in response to approval of the application for credit by the credit adjudication process, creative, by the particular institution, the new credit account at the institution for the user(e.g. stored at secured vault maintained by the loan provider), the credit account associated with a unique credit account identifier (e.g. personal identifier, a credit card number or social security number) (See Column [3], LN [1-67] – Column [4], LN [1-10]; Column [9], LN [7-20]; Column [11], LN [28-40] and Column [16], LN [35-49] and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.

Regarding claims 5 and 16: Purves and Simon, discloses as shown above.
Simon further discloses: The system of claim 1, wherein the received payment credential comprises a personal account number and expiration date of a payment card associated with the new credit account (see paragraph [0104]).

Regarding claim 6: Purves and Simon, discloses as shown above.
Purves doesn’t specially disclose; however, Simon discloses: The system of claim 1, wherein the received payment credential comprises a payment token (e.g. transaction token) associated with the new credit account (See Column [4], LN [11-22] and Column [3], LN 58-65]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.

Regarding claim 7: Purves and Simon, discloses as shown above.
Simon further discloses: The system of claim 1, wherein receiving the second signal comprises receiving the second signal via at least one application programming interface associated with the merchant application (see paragraphs [0068]-[0069] and [0075]).
Alternatively, Simon further discloses: The system of claim 1, wherein receiving the second signal comprises receiving the second signal via at least one application programming interface associated with the merchant application (OSS Application Interface 120) (See Column [6], LN [3-7] and LN 33-55] and Fig. 3 and related text).

Regarding claims 9 and 18: Purves and Simon, discloses as shown above.
Purves doesn’t specially disclose; however, Simon discloses: The system of claim 1, wherein the instructions further instruct the at least one hardware processor to automatically perform a data exchange using the received payment credential after associating the received payment credential to the user profile (See Column [6], LN [22-32]; Column [16], LN [19-52]; and Fig. 1 and Fig. 3 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.

Regarding claim 11: Purves and Simon, discloses as shown above.
Purves doesn’t specially disclose; however, Simon discloses: The system of claim 1, wherein providing for display the interactive form associated with the credit application for the particular institution comprises:
requesting, via the API associated with the institution, for a set of fields required for inclusion in the credit application (See Column [12], LN [58-67] and Fig. 2C and related text);
receiving, in response to the request, the set of fields required for inclusion in the credit application (See Column [13], LN [1-14] and Fig. 2C and related text); and 
dynamically generating the interactive form associated with the credit application, wherein the dynamically generated (e.g. a six-digit passcode) interactive form includes the received set of fields required for inclusion in the credit application (See Column [15], LN [15-25] and Fig. 2D and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purves with Simon to include a credit application process to offer new credit cards/account to a user to enhance user experience during a transaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685